t c memo united_states tax_court roger a buchanan petitioner v commissioner of internal revenue respondent docket no 23587-11l filed date roger a buchanan pro_se diana n wells for respondent memorandum findings_of_fact and opinion goeke judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner roger buchanan asks this court to review the determinations of the internal_revenue_service irs appeals_office the unless otherwise indicated all section references are to the internal_revenue_code issue for decision is whether respondent’s settlement officer abused her discretion in rejecting petitioner’s proposed offer-in-compromise we hold that she did not findings_of_fact petitioner resided in indiana when he filed his petition respondent sent petitioner a letter lt-11nc final notice_of_intent_to_levy and notice of your right to a hearing levy notice advising him that respondent intended to impose a levy against him for his unpaid trust fund recovery penalty liabilities tfrp liabilities for the tax periods ended march june september and date and march and date and that petitioner could request a hearing with the irs appeals_office when respondent issued the levy notice petitioner’s total tfrp liabilities were dollar_figure petitioner timely mailed respondent a form request for a collection_due_process or equivalent_hearing cdp hearing in his form petitioner requested an installment_agreement an offer-in-compromise or currently-not- collectible status petitioner’s request was forwarded to the irs appeals_office an irs settlement officer sent a letter to petitioner that scheduled a cdp hearing and requested petitioner to provide certain information john brengle who held a power_of_attorney for petitioner faxed various documents for the settlement officer’s review in anticipation of the hearing those documents included a form_636 offer_in_compromise oic form 433-a collection information statement for wage earners and self-employed individuals two form 433-a attachments bank account information and wage and income information the form 433-a attachments detailed petitioner’ sec_25 interest in several parcels of land collectively buchanan farms and petitioner’s business_expenses the attachments did not however include a value for buchanan farms or any information showing the value of petitioner’ sec_25 interest in his oic petitioner offered to pay a total of dollar_figure to satisfy his tfrp liabilities on the basis of doubt as to collectibility the settlement officer postponed petitioner’s hearing while the irs centralized offer_in_compromise unit considered petitioner’s oic the settlement officer rescheduled the hearing and requested additional information from petitioner mr brengle responded with the information and participated in the hearing on petitioner’s behalf during the cdp hearing the settlement officer stated that she would make a determination based upon the information petitioner had previously provided issues raised and discussed during the hearing and any additional posthearing information requested and provided among the items provided to the settlement officer was a tax_assessment for buchanan farms that showed a total assessed value of dollar_figure mr brengle also provided a letter asserting the value of petitioner’ sec_25 interest in buchanan farms would be dollar_figure if petitioner could liquidate it using all the information provided the settlement officer issued a corrected notice_of_determination concerning collection action s under sec_6320 and or for petitioner’s tfrp liabilities this notice displayed an income and expense table and an asset-equity table the asset-equity table showed that petitioner had dollar_figure in total equity the income and expense table showed that petitioner’s monthly expenses exceeded his monthly income by dollar_figure the settlement officer informed petitioner she had determined that his accounts are currently not collectible that the proposed levy action would not be allowed and that petitioner’s proposed oic had been rejected because the information petitioner provided did not support it petitioner timely petitioned this court for a redetermination the petition disputes respondent’s rejection of the proposed oic but does not dispute the underlying liabilities i jurisdiction opinion petitioner comes before us pursuant to sec_6330 to appeal the settlement officer’s determination in his cdp hearing j urisdiction under sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition 117_tc_159 petitioner received a notice_of_determination stating that his liabilities are currently not collectible that the proposed levy action would not be allowed and that his proposed oic was rejected petitioner timely petitioned this court in response to the irs notice_of_determination however because the irs decided not to proceed with the collection_of_taxes in issue the question arises whether the oic determination is moot although the settlement officer determined that the proposed levy was not appropriate and that petitioner’s tfrp liabilities are not currently collectible collection by levy is still possible in the future if petitioner’s financial condition improves a determination to accept the proposed oic would have permitted the irs previously issued a notice_of_federal_tax_lien on buchanan farms and on petitioner’s home respondent to treat petitioner as having met his payment obligations and would have eliminated the possibility of a future collection action accordingly we do not believe the oic determination is moot ii cdp hearings in general and standard of review if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property before proceeding with a levy the commissioner must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to a hearing sec_6330 and b during the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must determine whether the proposed collection action may proceed for a notice_of_levy the appeals_office is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 the settlement officer considered each of these prongs and found petitioner’s accounts were currently not collectible and the proposed levy action would not be allowed petitioner does not argue that the secretary failed to meet the requirements of applicable law and administrative procedure and is not challenging the underlying liabilities however petitioner claims that the settlement officer erred in rejecting his proposed oic where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office giamelli v commissioner t c pincite iii whether the settlement officer abused her discretion petitioner argues that the settlement officer’s determination merely delays respondent’s inevitable future collection attempts petitioner asks this court to require the irs to accept his proposed oic and put an end to the collection action permanently petitioner’s proposed oic offered to pay dollar_figure in satisfaction of his tfrp liabilities which had grown to dollar_figure by the time he submitted his oic the settlement officer rejected this proposed oic because the information petitioner provided did not support it using the information petitioner provided the settlement officer determined that petitioner’s reasonable collection potential was about dollar_figure petitioner argues that respondent overvalued his equity in buchanan farms ie dollar_figure because he and his three brothers have a binding agreement that requires unanimous consent to sell the property petitioner argues it would be impossible for him to sell the land to pay his tax_liabilities he also claims liquidating his interest would be difficult because his brothers were not interested in buying him out and no third party would buy his interest on account of the restrictions under the brothers’ agreement although petitioner alleges the difficulty of liquidating his interest in this property he has produced no evidence sufficient to prove the settlement officer made an arbitrary determination he relies solely on his own self-serving testimony and the brothers’ agreement in 87_tc_74 we held that the court is not required to accept a party’s self-serving testimony that is uncorroborated by persuasive evidence petitioner failed to produce any testimony from his brothers to support his claim that they were not interested in purchasing his interest petitioner also failed to produce any evidence showing that the land could not be partitioned or that a loan could not be obtained against his interest the only evidence of value petitioner produced for the cdp hearing indicated that his interest in buchanan farms had a value of dollar_figure given these facts we hold that petitioner has failed to prove abuse_of_discretion regarding his proposed oic iv conclusion we hold that the settlement officer did not abuse her discretion in rejecting petitioner’s proposed oic we therefore sustain the determination of the settlement officer in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
